  Case 3:18-cv-00428-DMS-MDD Document 454 Filed 08/29/19 PageID.7761 Page 1 of 2




 1                               UNITED STATES DISTRICT COURT
 2                            SOUTHERN DISTRICT OF CALIFORNIA
 3   MS. L, et al,,                                 Case No. 3:18-cv-0428 DMS MDD
 4                    Petitioners-Plaintiffs,       ORDER GRANTING JOINT MOTION
                                                    TO EXTEND BRIEFING SCHEDULE
 5          vs.                                     FOR PLAINTIFFS’ MOTION TO
                                                    ENFORCE PRELIMINARY
 6   U.S. IMMIGRATION AND CUSTOMS                   INJUNCTION
     ENFORCEMENT, et al,
 7
 8                    Respondents-Defendants.
 9
10
           Before the Court is the parties’ Joint Motion to Extend Briefing Schedule for
11
     Plaintiffs’ Motion to Enforce Preliminary Injunction. IT IS HEREBY ORDERED that that
12
     the briefing deadline for this motion should be extended as follows:
13
              • September 6, 2019 – Defendants’ opposition brief due
14
              • September 16, 2019 – Plaintiffs’ reply brief due
15
              • September 20, 2019 – oral argument and joint status conference
16
           The dial-in number for any counsel who wish to listen in only and members of the
17
     news media who wish to listen in to the September 20, 2019 hearing is as follows.
18
              • Dial the toll free number: 877-411-9748;
19
              • Enter the Access Code: 6246317 (Participants will be put on hold until the
20
                  Court activates the conference call);
21
              • Enter the Participant Security Code 09200428 and Press # (The security code
22
                  will be confirmed);
23
              • Once the Security Code is confirmed, participants will be prompted to Press 1
24
25                to join the conference or Press 2 to re-enter the Security Code.

26         As always, members of the general public may attend in person. All persons dialing

27 in to the conference are reminded that Civil Local Rule 83.7(c) prohibits any recording of
28 court proceedings.


30
 Case 3:18-cv-00428-DMS-MDD Document 454 Filed 08/29/19 PageID.7762 Page 2 of 2




 1         Counsel for the Ms. L. Class shall provide notice of this order to counsel for Plaintiffs
 2 in any of the related cases that wish to appear.
 3   Dated: August 29, 2019
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Ex Parte Motion to File Exhibits as Restricted   1                        18cv428 DMS MDD
30
